DATE 5/15/2018
                                                                                                     FILED IN
R




                                           NOTICE OF APPEALS                                  14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                     HOUSTON, TEXAS
                                                                                              5/15/2018 1:20:11 PM
TO:         14TH COURT OF APPEALS                                         RELATED CASE# 14-16-00192-CV
                                                                                              CHRISTOPHER A. PRINE
                                                                                                       Clerk
From:       Deputy Clerk: SHEMEKA LEE
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-21379

VOLUME                       PAGE                       OR          IMAGE # 78696847

DUE 6/18/2018                                         ATTORNEY 18918400

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                             2/16/2018

MOTION FOR NEW TRIAL DATE FILED 3/16/2018

FINDINGS OF FACT & CONCLUSIONS OF LAW FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         5/14/2018

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES   NO
CODES FOR NOTICE OF APPEAL: BC, C, OA

COURT REPORTER: Monica Grassmuck

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk

                                                                     By: /s/   Shemeka Lee
                                                     SHEMEKA LEE, Deputy
BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D         ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/ NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card          Revised 01-18-2013
INT6510 - Harris County (JWEB) Justice Applications                                                                                  Page 1 of 1



    (17) CONNECTION(S) FOUND.




 CASE NUM:        201321379          PJN:               TRANS NUM:                 CURRENT COURT:       125       PUB:   Please Select

 CASE TYPE:       FORECLOSURE-OTHER                              CASE STATUS:   DISPOSED (FINAL)

 STYLE:           DOMINGUEZ, BEN II                              VS             PARK IV & PARK V CONDOMINIUM ASSOCIATION


                                                  **** INACTIVE PARTIES ****

          PJN     PER/CONN      COC         BAR    PERSON NAME                                      PTY STAT         ASSOC ATTY


                00008
                  NO - 0002    XDF                EICHNER, KENNETH D

                00001 - 0003   XPL     00786415   DOMINGUEZ, BEN II                                           DOMINGUEZ, BEN II

                00008 - 0001   IVP     18918400   EICHNER, KENNETH D                                D         SPENCE, W. ROSS

                00008 - 0001   PVA     18918400   SPENCE, W. ROSS                                   D

                00008 - 0001   PVA     17736640   SCHEINTHAL, ALAN R.                               D

                00006 - 0002   IVD                PARC CONDOMINIUM ASSOCIATION (DBA PARC IV &DPARC V CONDOMINIUM

                00003 - 0002   IVD                ASSOCIATION MANAGEMENT INCORPORATED               D

                00002 - 0002   IVD                PARK IV & PARK V CONDOMINIUM ASSOCIATION          D

                00001 - 0002   IVD                DOMINGUEZ, BEN II                                 D

                00007 - 0001   AGT                PARC CONDOMINIUM ASSOCIATION (D/B/A PARC IV & PARC V CONDOMINIUM

                00006 - 0001   DEF                PARC CONDOMINIUM ASSOCIATION (DBA PARC IV & PARC V CONDOMINIUM

                00005 - 0001   AGT                ASSOCIATION MANAGEMENT INCORPORATED BY SERVING ITS REGISTERED AGENT

                00004 - 0001   AGT                PARC IV & PARC V CONDOMINIUM ASSOCIATION BY SERVING ITS PRESIDENT

                00003 - 0001   DEF     24042085   ASSOCIATION MANAGEMENT INCORPORATED                         VANHOOSE, AMY MAGNESS

                00002 - 0001   DEF     24042085   PARK IV & PARK V CONDOMINIUM ASSOCIATION                    VANHOOSE, AMY MAGNESS

                00001 - 0001   PLT     18918400   DOMINGUEZ, BEN II                                           SPENCE, W. ROSS

                00001 - 0001   PAP     00786415   DOMINGUEZ, BEN II




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                    5/15/2018